Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7, 9, 10, 14, 15, 17-21, 24, and 26-28 are currently pending and amendment to the claims filed on 06/04/2020 are acknowledged.  
Election/Restriction
Applicant's election without traverse of Group I, claims 1-7, 9, 10, 14, 15 and 17-21 in the Reply of 07/27/2022. Additionally, Applicants’ election of the following species is acknowledged: a ‘hyaluronic acid having vinyl sulfone modification’ for first polymer derivative having first modification, a ‘hyaluronic acid having thiol modification’ for the second polymer derivative having second modification, ‘hyaluronic acid’ for polymer which is reading on claims 1-7, 9, 10, 14, 15 and 17-21. By way of application’s election,  claims 24, 26-28 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic or linking claim.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Thus, the requirement is still deemed proper and is therefore made FINAL. 
As a result, claims 1-7, 9, 10, 14, 15 and 17-21 are examined on the merits to which the following grounds of rejections are applicable.  


Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/12/2021 and 03/17/2020 were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies are enclosed herewith. 

Claim Objections
Claim 10 is objected to a minor informality under 37 CFR 1.75. 
Specifically claim 10 recites abbreviation “DM” in lines 9-10 which should be spelled out at the first occurrence. Appropriate correction is requested. 

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-7, 9, 10, 14, 15 and 17-21 are rejected under 35 USC 103 as being obvious over Gravett et al. (US2014/0328926A1) in view of Yoneto (US2019/0262259A1, earliest international filing date: 2017-07-25).

Applicant claims including the below claims 1  and 9 filed on 06/04/2020:

    PNG
    media_image1.png
    171
    826
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    260
    832
    media_image2.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Gravett teaches modified hyaluronic acid polymer compositions and related methods (title); the compositions comprise hydrophilic and water soluble hydrogel formed by reaction of a hyaluronic acid derivatives having divinyl sulfone which reads on the claimed first polymer derivatives having vinyl sulfone (elected species) with thiol-functionalized hyaluronic acid which reads on the claimed second polymer having thiol (elected species) and a crosslinker having thiol group such as PEG dithiol; and a final hyaluronic acid is present at a concentration of 0.5 to 50mg/ml which overlaps the instant range of at most about 5 mg/ml and relative amounts of hyaluronic acid to crosslinked (e.g., (2-vinylsulfonyl)ethoxy)hyaluronic acid/PEG-dithiol) hydrogel particles in the composition fall within a range from about 10:1, or about 5:1 or about 3:1 or about 1:1 which overlaps the claimed range of about 10:1 to about 1:10 (see entire document including e.g., claims 1, 5 and 8, [0084], [0113], [0132], and Example 8 of prior art). MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)  (instant claim 1 (in part), claims 2-7, 9, 10, 14, 15 & 17-21).  
However, Gravett does not expressly teach intrinsic viscosity of hyaluronic acid of instant claim 1.  The deficiency is cured by Yoneto. 
Yoneto teaches oral mucosa application material comprising a polymer and the polymer contains 50% or more hyaluronic acid (HA) wherein HA has an intrinsic viscosity 3 dL/g or higher as measured viscometer (e.g., [0014]-[0015]) which is identical to the claimed range and HA has a molecular weight of 1x105 or higher to provide improved retention to oral mucosal surface ([0030]). 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Gravett is that Gravett does not expressly teach intrinsic viscosity of hyaluronic acid of instant claim 1. The deficiency is cured by Yoneto. 
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medical, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been prima facie obvious to one of the skilled in the art to further define hyaluronic acid of Gravett with intrinsic viscosity as taught by Yoneto or to select certain intrinsic viscosity of Yoneto. 
One of the skilled in the art would have been motivated to do so because Yoneto requires certain intrinsic viscosity of hyaluronic acid to provide improved retention to oral mucosal surface and the claimed hydrogel composition also intends to provide prolonged mucosal retention (abstract of instant application).  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-7, 9, 10, 14, 15 and 17-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-9, 11, 13, 15-17, 19-21, and 23 of copending application No. 17/277989. 
Both claims require same hydrogel forming polymer having the same intrinsic viscosity of at least 3 dl/g and concentration of hydrogel forming polymer (instant claim 1 and copending claim 1); at least some of the hydrogel forming polymers are comprised in the composition in a hydrogel formed (instant claim 2 and copending claim 2); the polymer is hydrophilic and/or water soluble (instant claim 3 and copending claim 5); polymer species (isn’t ant claims 5-7 and copending claims 6-9); a first polymer derivative having first modification and a second polymer derivative having second modification (instant claim 9 and copending claims 11 and 17); the ratio of fist polymer derivative to second polymer derivative is in a range of from 10:1 to 1:10 (instant claim 10 and copending claim 13); first polymer derivative having a first DM and second polymer having a second DM (instant claim 10 and copending claim 15); first/second modification species (instant claim 14 and copending claim 16); crosslinker (instant claims 18-19 and copending claims 19-21); and no crosslinker (instant claim 21 and copending claim 23). 
Although copending claims require intended use “eyedrop” but which is not structurally limiting the claimed composition and thus, copending claims reads on the claimed invention and thus, the double patenting rejection is an anticipatory type of rejection. 
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/          Primary Examiner, Art Unit 1613